There can be no difference of opinion between this court and counsel for appellant as to the soundness of the law as announced in Carlile v. State, 90 Tex.Crim. Rep.,232 S.W. 822, upon the question that if it reasonably appeared to appellant, viewed from his standpoint at the time of the homicide that deceased was about to attack appellant he would have the right to defend upon the ground of apparent danger. In excepting to the eighth paragraph of the court's instructions appellant set out said paragraph and then specifically said that "the objection to such portion of the charge is that it submits a hypothetical case not made out by the evidence in that the evidence does not show that deceased had made anattack upon the defendant." The court had not in said paragraph limited appellant's right to defend against an actual attack
but had included therein his right to defend if deceased wasabout to attack. The exception ignored the ninth paragraph of the charge, which is as follows:
"In connection with the foregoing charge in respect to the right of the defendant to act in self-defense, either as against any act, words or demonstrations of the deceased, it matters not whether the danger, if any; was real and in fact existed, or whether the same was merely apparent; the defendant had the legal right to act in self-defense, as that right is herein explained whether the danger, if any, was real or apparent, and in determining the rights of the defendant to act it is your duty to take into consideration all the facts and circumstances adduced in evidence in this case and place yourselves in his position at the time of the killing and view the same from the standpoint of the defendant and from his standpoint alone, as it reasonably appeared to him at the time of the killing."
It is true the exception further states that "the charge should have instructed the jury if the defendant reasonably believed that deceased was about to make an attack upon him to take his life or do him serious bodily injury he would have a right to shoot deceased and such killing would be in self-defense." Having undertaken to cover such phase of the law in the eighth and ninth paragraphs of the charge it is to be seriously doubted if the objection as framed suggested to the trial court — or was sufficiently definite to suggest — that appellant was directing his objection to the form in which the law was submitted. The wording of the objection would rather indicate that appellant was complaining because of a supposed omission from the *Page 573 
charge, but which upon inspection by the trial court would disclose no omission but would show that the principle had in fact been embraced in the eighth and ninth paragraphs. Under such circumstances we cannot hold the exceptions to have "distinctly specified" the ground of objection as required by Art. 658, C. C. P. We are further confirmed in the view that considering the charge upon self-defense in its entirety no harm could have resulted to appellant therefrom.
The motion for rehearing is overruled.
Overruled.